Citation Nr: 1738109	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  16-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to August 11, 2011 for the grant of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1956 to March 1960 and from June 1960 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2017 Board video conference hearing.  The Veteran testified at a prior Travel Board hearing before a different VLJ in August 2008 for the now resolved issue of entitlement to service connection for PTSD.  Transcripts of both hearings have been associated with the claims file.

The Board notes that in April and May 2017, the Veteran submitted claims for an increased rating for his service-connected PTSD and Dependent's Educational Assistance.  A Statement of the Case (SOC) was issued in August 2017, but the Veteran has not submitted a substantive notice of appeal.  As such, these matters are not in appellate status and thus, are not before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  On April 12, 2005, VA received a VA Form 21-4138, Statement in Support of Claim, in which the Veteran requested service connection for PTSD.

2.  In a December 2005 rating decision, the RO denied service connection for PTSD.

3.  In an unappealed March 2009 decision, the Board denied service connection for PTSD.

4.  On August 11, 2011, VA received a request from the Veteran to reopen his claim for PTSD.

5.  In a March 2014 rating decision, VA granted service connection for PTSD, effective August 11, 2011.


CONCLUSIONS OF LAW

1.  The March 2009 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2016).

2.  The criteria for an effective date prior to August 11, 2011 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

The Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in March 2017, and was previously provided a hearing before a different VLJ on the issue of service connection for PTSD in August 2008.  As there are no allegations that the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearings is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Effective Date Law and Analysis

The Veteran maintains that he is entitled to an earlier effective date, prior to August 11, 2011, for the grant of service connection for PTSD.  Specifically, the Veteran asserts that he never received notification of the Board's March 2009 decision denying service connection for PTSD and that, had he received such notification, he would have appealed the denial to the Court of Appeals for Veterans Claims (Court).  In essence, the Veteran is asserting that he should receive an effective date of April 12, 2005, when he first filed the claim for PTSD.

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016).  In cases where service connection was granted on the basis of new and material evidence following a prior disallowance, the effective date is the later of the date of receipt of the application to reopen or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

Here, On April 12, 2005, VA received a VA Form 21-4138, Statement in Support of Claim, in which the Veteran requested service connection for PTSD. 

In a December 2005 rating decision, the RO denied service connection for PTSD and the Veteran appealed this denial to the Board.  In an unappealed March 2009 decision, the Board denied service connection for PTSD.

The Board notes that in March 2008, VA received a VA Form 21-4138, Statement in Support of Claim, in which the Veteran gave an address in Flora, Illinois, stating this would be his address "for the near future."  The Board further notes that a June 2008 Report of Contact with the Veteran's then representative from the American Legion relocated to California, requested a travel Board hearing at an RO there, and gave an address for the Veteran in Rocklin, California.  

In June and July 2008, the Board sent the Veteran notices of a travel Board hearing scheduled for August 6, 2008, at the Chicago, Illinois RO.  Both notices were sent to the Veteran's address in Flora, Illinois.  A Travel Board hearing was held at the Chicago RO on August 6, 2008 before a different VLJ than the undersigned, for the matter of entitlement to service connection for PTSD.  The Board notes that the Veteran appeared and gave testimony at this hearing.

In March 2009, the Board's decision denying service connection for PTSD was mailed to an address in Flora, Illinois that was different than the address provided in the March 2008 Statement in Support of Claim.  The Board notes that there is no indication in the record that this decision was returned as undeliverable, and the Veteran's former representation, the American Legion, was copied.

A September 2011 printout from Accurint shows numerous addresses and names for the Veteran.  The Board notes that four different addresses in Flora, Illinois, including the one to which the March 2009 Board decision was mailed, cover the time period in which the March 2009 Board decision was mailed to the Veteran.  The Board further notes that the Rocklin, California address shows June 2008 through October 2008.

On August 11, 2011, VA received a request from the Veteran to reopen his claim for PTSD and, in a March 2014 rating decision, VA granted service connection for PTSD, effective August 11, 2011.

The Veteran testified at the March 2017 hearing that he originally filed for service connection for PTSD in 2005 and that there are VA treatment records dating back to June 2004.  The Veteran stated that he was not notified of the Board's 2009 decision denying service connection for PTSD until he called his representative with the American Legion "probably a couple months" later in 2009.  The Veteran stated he was not advised of his right to appeal the denial and then stated that he called his representative "probably six months" after the denial.  The Veteran stated that if he had received the notification of the Board decision he would have appealed it and then stated that he didn't get a copy of the decision until 2011.  The Veteran stated he felt the Board's 2009 decision was in error and that he would have appealed it had he received it.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  Board decisions are final when issued, unless the Board Chairman orders reconsideration.  38 C.F.R. § 20.1100 (a) (2016).  Reconsideration of the March 2009 Board decision has not been ordered.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  As such, the March 2009 Board decision is final.  38 C.F.R. § 20.1103 (2016).

In order for the Board to consider an effective date of April 12, 2005, the Veteran would have to raise a claim for clear and unmistakable error (CUE) with the March 2009 Board decision, as there is no such thing as a free standing earlier effective date claim.  See, Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective date of a now final decision is CUE).  However, there is no communication from the Veteran or his representative specifically asserting CUE in the Board's March 2009 decision.  Therefore, the Board concludes that the issue of CUE has not been raised. The Veteran is free to file a claim of CUE in the future should he desire.

Here, because the Board's March 2009 decision denying service connection for PTSD is final, and because CUE has not been raised, the Board finds that August 11, 2011, the date on which his request to reopen his claim for service connection for PTSD was received, is the correct effective date for the grant of PTSD.  


ORDER

Entitlement to an effective date prior to August 11, 2011 for the grant of service connection for PTSD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


